Order entered December 30, 2019




                                          In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-19-01013-CV

  LUXOTTICA OF AMERICA INC. F/K/A LUXOTTICA RETAIL NORTH AMERICA
 INC. AND EYEMED VISION CARE LLC, GUTMAN VISION, INC., ALEX GUTMAN,
                    AND MILANA GUTMAN, Appellants

                                            V.

       JEFFREY GRAY, DAWN GRAY AND BRAVE OPTICAL, INC., Appellees

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-17-07929

                                         ORDER
       Before the Court is appellees’ December 23, 2019 first unopposed motion for extension

of time to file their briefs. We GRANT the motion and ORDER appellees’ briefs be filed no

later than February 10, 2020.


                                                   /s/   KEN MOLBERG
                                                         JUSTICE